Case: 1:19-cv-02170 Document #: 782 Filed: 04/27/20 Page 1 of 1 PageID #:19056

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Huguette Debets, et al.
                                  Plaintiff,
v.                                                     Case No.: 1:19−cv−02170
                                                       Honorable Jorge L. Alonso
Boeing Co., The, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 27, 2020:


       MINUTE entry before the Honorable M. David Weisman:Defendants' agreed
motion to extend discovery [780] is granted. Fact discovery is extended to 10/1/2020.
Motion hearing set for 5/6/2020 is stricken. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
